Citation Nr: 0934669	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-09 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a low back 
condition, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and January 2008 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

The issues of service connection for a low back disorder on 
the merits and service connection for prostate cancer are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for a lumbar 
paravertebral myositis, L4-5 radiculopathy, left in June 
2006.  The Veteran was notified of that decision and did not 
appeal.  

2.  The evidence received since the RO's June 2006 decision 
which denied the claim for service connection for a lumbar 
paravertebral myositis, L4-5 radiculopathy, left, is not 
cumulative or redundant of other evidence of record, and 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2006 decision denying service connection 
for lumbar paravertebral myositis, L4-5 radiculopathy, left 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has been received; the claim 
for service connection for a lumbar paravertebral myositis, 
L4-5 radiculopathy, left is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back disorder

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  As the claim is reopened, the 
duty to notify and assist has been met to the extent 
required.    

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board denied service connection for a back disorder in 
January 1986.  At that time, it found that the Veteran's 
in-service back pain complaints were acute in nature and 
resolved without residual disability, and that the Veteran's 
current back symptoms were attributable to an injury which 
occurred after his separation from service.  Service 
treatment records had shown an instance of treatment for 
possible strain in May 1966, and for pain in the lower dorsal 
region in March 1967.  At the time of the Veteran's service 
discharge examination in November 1967, the Veteran denied 
having recurrent back pain and his back was normal.  A 
September 1982 state medical record showed a lumbosacral 
spine disorder after an on the job accident in August 1981.  
The Veteran had been hit by a door of a gait of a building.  
A VA examiner in September 1983 felt that the Veteran may 
have had a herniated nucleus pulposis in the left lumbar 
area.  Another diagnosed strain and myositis of the lumbar 
paravertebral muscles.  

The Board denied the claim again in April 1990.  At the time, 
the Board found that evidence received since the January 1986 
Board decision did not adequately relate the Veteran's post-
service chronic back disorder to his period of service.  
Evidence which had been received subsequent to the prior 
Board decision included VA and private medical records dating 
from 1987 to 1988 showing the extent of the Veteran's back 
disability when he was examined during that time.  Also, a 
letter from Dr. J.D. Garcia dated in October 1988 had 
reported that the Veteran had visited him considerably from 
1968, and that the Veteran continued with pains of the 
lumbosacral spine.  

The Board reopened the claim in March 2005, but denied it in 
November 2005.  It found in November 2005 that there was no 
evidence of a chronic low back disability during service, or 
of arthritis within one year of service discharge, and that 
the preponderance of the evidence was against relating the 
Veteran's low back disability to service.  The Board weighed 
positive and negative medical opinions regarding nexus to 
service and found that the negative evidence was more 
probative.  The Board noted that there was no indication that 
the private health care providers who rendered the positive 
opinions had reviewed the Veteran's claims folder, whereas 
the VA examiner who rendered the negative opinion did, and 
that the private health care providers did not provide 
supporting rationale and failed to point to particular 
service medical evidence.

The Veteran applied to reopen in March 2006.  At the time, he 
stated that his back condition was reported in service and 
that his current back disorder happened in service.  The RO 
denied the claim in June 2006, finding that the evidence was 
not new and material.  The RO notified the Veteran of its 
decision by letter dated June 29, 2006.  He did not appeal; 
therefore, the June 2006 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The current appeal stems from the Veteran's January 2007 
attempt to reopen.  Since then, private and VA medical 
records have been obtained showing treatment for the 
Veteran's back disorder currently.  In August 2007, W. F. 
Diaz, M.S., D.C. stated that he had examined the Veteran's 
back, taken a detailed medical history, and reviewed the 
Veteran's previous past medical history.  He stated that the 
records from the Army in 1966 clearly show that he had an 
accident during basic training, and Dr. Diaz felt that this 
most likely caused the lumbar paravertebral myositis that he 
still has today.  Dr. Diaz felt that the injuries the Veteran 
sustained in 1966 continued to deteriorate and weakened the 
Veteran's low back muscles in a manner that caused him to 
have a diskectomy of L4-L5 in January 2007.  

This opinion from Dr. Diaz is new and material evidence, as 
it is a positive medical nexus opinion.  Since the opinion 
from Dr. Diaz is new and material evidence, the claim is 
reopened.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.  


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

While there is a copy of a decision from the Social Security 
Administration (SA) dated in September 1984, it does not 
appear that the Veteran's complete records from SSA have been 
obtained.  This should be accomplished on remand.  He should 
also be afforded a VA examination in order to obtain an 
opinion as to whether his low back disorder is related to 
service.  See 38 C.F.R. § 3.159(c)(4).

The Veteran was treated for painful testes in service in 
August 1966 and for swelling of the testes privately in 
September 1982.  A private urologist indicated in July 1983 
that he had been treated for orchalgia since 1977.  No 
testicle condition was found on VA examination in September 
1983.  The Veteran was diagnosed with prostate cancer in May 
2004.  He asserted in March 2006 that he started suffering 
with swelling of his testicles in service, and now he has 
prostate cancer.  He feels that service connection is 
warranted.  A VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the Veteran's claim for 
disability benefits (i.e., September 
1984 SSA decision).

2.  Thereafter, schedule the Veteran 
for a VA orthopedic examination.  The 
examiner should review the claims file 
in conjunction with the examination.  
All necessary special studies or tests 
are to be accomplished.  

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current low back 
disorder had its onset in service or is 
related to service.  In providing this 
opinion, the examiner should discuss 
the complaints and findings concerning 
the Veteran's low back in the service 
treatment records and acknowledge his 
complaints of continuity of 
symptomatology since service.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the Veteran for a VA 
prostate examination.  The examiner 
should review the claims file in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's prostate 
cancer had its onset in service or is 
related to service.  In providing this 
opinion, the examiner should discuss 
the complaints and findings concerning 
the Veteran's testes in the service 
treatment records.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


